.Jacob Markowitz, J.
Plaintiff moves for summary judgment. The action is upon an account stated which involved the rendition of directory advertising. The motion is based, in addition, upon a demand served pursuant to section 322 of the Civil Practice Act. Defendant fails to respond thereto as required and fails to treat specifically with the alleged account as stated. It does state merely that plaintiff claims to have submitted to the defendant bills and statements which allegedly show the stated indebtedness for classified advertising, but that defendant never received all the bills and statements and that the amount which plaintiff purports to be due it does not appear to be the amount which defendant believes to be due without stating, however, the amount which in its belief is due.
It is further stated that there were certain advertising insertions which were improper in spelling, phone number and which *940contained other improprieties completely vitiating any benefit to the defendant. These eonclusory statements are incapable of raising a trial issue. The motion is granted and the clerk is directed to enter judgment in favor of the plaintiff and against the defendant as demanded in the complaint.